to our show cause order, argues that this court should construe that
                 appealed order as containing a certification of finality under NRCP 54(b),
                 the order neither made an express determination of no just reason for
                 delay nor directed the entry of final judgment, both of which are required
                 under NRCP 54(b).     Cf. Hilton Hotels Corp. v. Butch Lewis Prods., Inc.,
                 109 Nev. 1043, 1045 n.1, 862 P.2d 1207, 1208 n.1 (1993) (construing an
                 order as certifying finality when the district court complied with NRCP
                 54(b)'s requirements, even though the court did not mention the rule
                 itself). Consequently, the district court has not entered a final, appealable
                 judgment, and we lack jurisdiction. NRAP 3A(b)(1). We thus
                             ORDER this appeal DISMISSED.



                                                                 rizath
                                                              Saitta




                                                                              4 Wp          J.
                                                              Pickering



                 cc:   Hon. Janet J. Berry, District Judge
                       Alessi & Koenig, LLC
                       Susan M. Jepsen
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e